Heather James, LLC v Day & Meyer, Murray & Young Corp. (2017 NY Slip Op 07393)





Heather James, LLC v Day & Meyer, Murray & Young Corp.


2017 NY Slip Op 07393


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4771 651226/14

[*1]Heather James, LLC, et al., Plaintiffs-Respondents,
vDay & Meyer, Murray & Young Corp., Defendant-Appellant.


George W. Wright & Associates, LLC, New York (George W. Wright of counsel), for appellant.
William M. Pinzler, New York, for respondents.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered April 5, 2017, which denied defendant's motion to renew its motion for partial summary judgment limiting its liability to the amounts specified in the parties' contracts, unanimously affirmed, without costs.
Defendant's motion to renew is not based on any new law, since this Court's prior decision affirming the denial of summary judgment relied on established precedent (142 AD3d 842, 842-843 [1st Dept 2016], citing former UCC 7-204 [2], now 7-204 [b]; I.C.C. Metals v Municipal Warehouse Co., 50 NY2d 657 [1980]).
Nor did defendant offer facts that were unavailable at the time
of the original motion sufficient to grant the renewal motion (CPLR 2221[e][2]; Reyes v Charles H. Greenthal & Co., 24 AD3d 131, 132 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK